t c memo united_states tax_court charles r godwin et al petitioners v commissioner of internal revenue respondent docket nos 11382-01l filed date 14817-02l charles r godwin for petitioners linda j wise for respondent memorandum findings_of_fact and opinion beghe judge in docket nos 11382-01l and 14817-02l the sec_6330 cases petitioners primarily dispute respondent’s assessment of additions to tax and refusal to abate interest on 1cases of the following petitioners are consolidated herewith charles r and linda s godwin docket no and linda s godwin docket no 14817-02l the underpayment_of_tax shown on their federal_income_tax return in docket no the deficiency case petitioners dispute the deficiency and addition_to_tax determined by respondent in their federal_income_tax the sec_6330 cases and the deficiency case have been consolidated for trial briefing and opinion in the sec_6330 cases respondent assessed the underpayment which has since been paid of dollar_figure in petitioners’ joint federal_income_tax shown on their return additions to tax of dollar_figure under sec_6654 for failure to pay estimated_tax dollar_figure under sec_6651 for late filing and dollar_figure under sec_6651 for late payment and interest of dollar_figure the additions and interest have not been paid and remain subject_to respondent’s proposed levy in the deficiency case respondent determined a deficiency of dollar_figure in petitioners’ joint federal_income_tax attributable to the disallowance of claimed casualty losses and an addition of dollar_figure under sec_6651 for late filing 2unless otherwise specified all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure after giving effect to petitioners’ concession the issues remaining for decision are whether petitioners are liable for additions to tax under sec_6654 and sec_6651 in the sec_6330 cases and sec_6651 in the sec_6330 cases and the deficiency case we hold petitioners are liable for all those additions whether petitioners are entitled to abatement of interest on the tax_liability reported on their return we hold petitioners are not entitled to any interest abatement whether petitioners are entitled to deductions for casualty losses on their return in excess of the amounts allowed in the notice_of_deficiency we hold petitioners are not entitled to any such deductions for clarity and convenience following a statement of general findings_of_fact we set forth the findings_of_fact and opinion with respect to each issue under a separate heading general findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in 3petitioners have conceded respondent’s upward adjustment of the casualty_loss they claimed with respect to their vacation house located in baldwin county ala on the gulf of mexico see infra notes and atmore escambia county alabama when they filed their petitions petitioners have been married since date and have filed joint federal_income_tax returns for all years including their tax_year at issue in this case charles r godwin petitioner is an attorney who has been engaged in the practice of law since date petitioner worked in his law practice hours per day days per week throughout and petitioner’s first job as an attorney was as an estate and gift_tax attorney with the internal_revenue_service irs during the year in issue petitioner practiced law at his office in atmore alabama petitioner is admitted to practice before this court and is the attorney of record in these cases linda s godwin mrs godwin is a teacher with the alabama public school system issue additions to tax under sec_6654 and sec_6651 and findings_of_fact sometime during april-date petitioner received a legal fee of a little over a million dollars the dollar_figure million fee for representing a client in a personal injury case the dollar_figure million fee was the largest fee petitioner had ever received the dollar_figure million fee caused petitioners’ taxable_income to be higher for than it has ever been before or since for tax years covered by the record in this case apart from withholdings from mrs godwin’s teacher’s salary petitioners did not pay estimated_taxes on any of their income instead during petitioners spent a lot of the dollar_figure million fee to build their residence in atmore alabama the atmore residence which had a cost_basis of dollar_figure petitioners also spent a portion of the dollar_figure million fee to purchase big_number acres of timberland in geneva county alabama the timberland petitioner visited the timberland several times in primarily for recreational purposes but also to aid his efforts to resell a portion of the property petitioners also made charitable_contributions that substantially exceeded their contributions in prior and subsequent years petitioners resided and owned real_property in counties of alabama affected by various natural disasters in and on may and date earthquake tremors occurred in escambia county alabama hereinafter the may earthquake and the october earthquake and collectively the earthquakes where petitioners were building the house that constitutes their principal_residence on date president clinton designated three alabama counties including baldwin county where petitioners own a vacation house on the gulf of mexico the bay house as disaster areas as a result of hurricane danny which occurred in date on date president clinton designated alabama counties including baldwin and escambia counties as disaster areas as a result of hurricane georges which occurred in date petitioners’ federal_income_tax return was originally due_date in an date letter to the irs memphis service_center msc petitioners stated they had filed timely a form_4868 application_for automatic_extension of time to file u s individual_income_tax_return to extend the time to file their return to date in the same letter petitioners requested an additional 4-month extension to date to file their return and pay the taxes due petitioners asserted the following reasons for their request we have experienced some personnel changes in connection with the bookkeeping accounting and tax preparation function of our law practice for this reason we have incurred considerable delay in recording documenting compiling classifying and reviewing the necessary financial data from which the returns could be prepared during calendar_year we earned the highest income we have ever earned and accordingly experienced the highest tax_liability the exact amount of which we are still in the process of determining we need the additional time to prepare and file reasonable accurate returns and to pay the tax substantial earnings from were placed in real_estate part of which was earmarked or designated to be used to pay the tax_liability several such parcels of real_estate are listed for sale and we expect them to sell and generate funds for payment of tax within the next four months payment of tax at this time would create an unreasonable hardship and borrowing would create extraordinary expenses which would impair the cash_flow in the operation of the law practice the year to year fluctuations in our income and expenses have necessitated requests for extensions of time to file and pay tax in the past we have always fulfilled our responsibility in this regard with your kind assistance and cooperation we fully intend to maintain and pursue that excellent working relationship in a date letter msc informed petitioners it could not grant their request for the additional extension because it had no record of having granted petitioners an original 4-month extension of time for filing msc also requested a copy of the form_4868 petitioners claimed they had filed on date the irs issued a news_release the news_release applicable to taxpayers residing in escambia county affected by hurricane georges that stated most tax returns and payments that normally would be due on october will not be due until november by letter dated date petitioners provided msc a copy of an date letter in which they confirmed mailing a form_4868 as an extension of time to file the federal_income_tax return form_1040 and to pay the tax due the form_4868 allegedly mailed on date reported the following regarding petitioners’ tax_liability part ii individual taxe sec_4 total_tax liability for total payments balance subtract from part iii gift gft tax no entries part iv total total liability add lines and amount you are paying dollar_figureunknown dollar_figure unknown dollar_figureunknown dollar_figure petitioners did not pay any federal_income_tax when they filed form_4868 in the date letter petitioners asserted the following additional reasons for their request for extension of time to date to file their return and pay the tax due the extraordinary events which occurred during the calendar_year and subsequently these included very high income investment in real_estate which we intended to sell to pay taxes and which did not sell in the manner for the price and within time we had anticipated the preparation of the return required consideration of the casualty_loss of our bay house near fort morgan as a result of hurricane danny in july additionally we suffered substantial damages to our home here in atmore alabama and less severe damages to our law office here as a result of hurricane georges during the latter part of september the aftermath of damage to our home the necessary repair of which was not all covered by insurance the electrical power outages at our office and at home frustrated our good_faith efforts to file the return and pay the tax we have additional personnel changes since date including the bookkeeper who was assisting with our tax records in the preparation of the return the law practice income which is our primary source_of_income for has not reached the level of income necessary to promptly pay the taxes as it had done in years past this is primarily because the law practice income was extraordinarily high followed by comparatively much lower income in we are now negotiating a loan at various lending institutions for the purpose of paying the tax on date msc received petitioners’ tax_return on their return petitioners reported net profit of dollar_figure from petitioner’s law practice on their return petitioners deducted dollar_figure for casualty losses resulting from hurricane danny the earthquakes and hurricane georges on their return petitioners reported cash gifts to charity of dollar_figure substantially exceeding their total charitable_contributions for the immediately preceding years on their return petitioners reported total_tax liability of dollar_figure for petitioners made a dollar_figure payment by check with their return leaving unpaid the remaining dollar_figure tax_liability shown thereon petitioners in the cover letter dated date with which they filed their return requested an extension of time to pay the tax for a reasonable_time from the date of filing the return for reasons substantially_similar to those asserted in their letters of august and date respondent assessed the unpaid tax_liability reported on petitioners’ return and accrued interest and additions to tax under sec_6654 for failing to pay estimated_taxes sec_6651 for late filing of their return and sec_6651 for late payment of their tax_liability on date respondent sent petitioners a final notice--notice of intent to levy and notice of your right to a hearing with respect to their unpaid income_tax_liability additions to tax and interest by letter dated date petitioner sent respondent a form request for a collection_due_process_hearing by date during the pendency of petitioners’ sec_6330 hearing petitioners had paid the remaining balance of the unpaid income_tax_liability shown on their return however the record does not contain the exact date or dates of petitioners’ payments at the hearing petitioners contested their liability for unpaid additions to tax and interest petitioners did not raise any collection issues other than that they had tried to compromise the entire liability for tax additions and interest with an offer to pay dollar_figure the appeals officer at the hearing upheld the assessment of the additions and accrued interest and sustained respondent’s levy on date respondent sent petitioner by certified mail a notice_of_determination under sec_6330 on date respondent sent petitioner by certified mail a supplemental notice_of_determination under sec_6330 on date respondent sent mrs godwin by certified mail a notice_of_determination under sec_6330 the linda godwin notice in the sec_6330 cases petitioner filed a petition for redetermination on date and both petitioners filed a petition for redetermination on date on date respondent sent petitioners by certified mail a notice_of_deficiency for their tax_year for a deficiency attributable to the disallowance of claimed casualty losses from the earthquakes hurricane danny and hurricane georges and for a sec_6651 addition_to_tax on date petitioners filed a joint petition for redetermination in the deficiency case the sec_6654 and sec_6651 and additions to tax in the sec_6330 cases and the sec_6651 addition_to_tax in the deficiency case are now in dispute opinion our ultimate finding notwithstanding the natural disasters and the changes in clerical and bookkeeping personnel at petitioner’s law office is that petitioners did not exercise due 4respondent moved to dismiss for lack of jurisdiction as to mrs godwin under docket no 11382-01l because of issues regarding petitioner’s authority to represent her we granted respondent’s motion which was thereafter rendered moot by petitioner’s admission to practice before this court and respondent’s sending mrs godwin a notice_of_determination under sec_6330 in response to which petitioner filed a petition with the court on behalf of mrs godwin in docket no 14817-02l care to set_aside otherwise available liquid funds to pay estimated_tax during and or to pay their federal_income_tax liability on time in they disabled themselves from so doing by using the proceeds of the dollar_figure million fee to invest in timberland pour funds into building their new house and substantially increase their charitable_contributions rather than set_aside some portion of the fee in readily accessible treasury bills certificates of deposit or other money-market obligations after making some preliminary observations about judicial review burden_of_proof and respondent’s extensions of time to file and pay we hold petitioners are liable for the sec_6654 and sec_6651 additions to tax for late payments and the sec_6651 addition_to_tax for late filing we also sustain respondent’s levy rejecting petitioners’ claim that the appeals officer abused his discretion the amounts of some of the additions to tax set forth in respondent’s trial memorandum appear facially incorrect and do not correspond to the amounts set forth in the date notice_of_intent_to_levy petitioners did not object to the absence from the record of form_4340 certificate of assessment or request inclusion of that form in the record to verify the validity of the assessments see sec_6330 sec_6203 sec_301_6203-1 proced admin regs respondent conceded on brief that rule_155_computations would be necessary we will therefore order rule_155_computations in both the sec_6330 cases and the deficiency case see sponberg v commissioner tcmemo_2002_177 judicial review and burden_of_proof if the taxpayers in a sec_6330 case did not receive a notice_of_deficiency or otherwise have an opportunity to dispute the tax_liability the court reviews the underlying tax_liability de novo the court reviews for abuse_of_discretion the administrative determination of the irs appeals_office to collect the tax_liability 114_tc_604 114_tc_176 we review de novo respondent’s determinations that petitioners are liable for the sec_6654 and sec_6651 and additions to tax see 118_tc_22 joye v commissioner tcmemo_2002_14 if we should find petitioners are liable for those additions to tax we would review for abuse_of_discretion respondent’s determinations to proceed to collect those additions see downing v commissioner supra joye v commissioner supra respondent concedes under sec_7491 that he bears the burden of production of coming forward with sufficient evidence that the additions to tax are appropriate see 116_tc_438 cf joye v commissioner supra where we accepted such a concession without deciding whether sec_7491 applies in a sec_6330 proceeding on the record before us we find respondent has met the burden of production by coming forward with sufficient evidence indicating that it is appropriate to impose on petitioners those additions to tax petitioners bear the burden of proving reasonable_cause under sec_6651 see higbee v commissioner supra joye v commissioner supra jurisdiction in the sec_6330 case sec_5 the court has jurisdiction to review lien and levy determinations under sec_6330 if we generally have jurisdiction over the underlying tax_liability sec_6330 115_tc_324 114_tc_171 the court generally has jurisdiction over income gift and estate_tax cases for purposes of sec_6330 because the court has deficiency jurisdiction over such cases see sec_6211 sec_6213 sec_6214 downing v commissioner supra pincite 116_tc_60 115_tc_329 van es v commissioner supra pincite goza v commissioner supra pincite just as we have jurisdiction 5neither party contends we lack jurisdiction however the court may consider sua sponte whether it has jurisdiction 116_tc_263 115_tc_287 to decide income gift and estate_tax cases we generally have jurisdiction over additions to tax for failure to pay those taxes for purposes of sec_6330 see sec_6214 downing v commissioner supra respondent assessed the underpayment of income_tax which has since been paid shown on petitioners’ return as well as the additions to tax under sec_6654 and sec_6651 and with respect to the delays in payment of the tax we have jurisdiction to review respondent’s determinations under sec_6330 with respect to petitioners’ liability for the additions to tax extensions of time to file and pay although msc originally claimed never to have received a form_4868 from petitioners for respondent conceded in the notice_of_deficiency that petitioners did file a form_4868 and that the irs approved petitioners’ request for an additional extension of time to file their return by date respondent did not approve petitioners’ request for an extension of time to pay their tax_liability the news_release stated that most tax returns and payments normally due on date from taxpayers residing in alabama counties affected by hurricane georges would not be due until date respondent claims the news_release did not apply to petitioners because their tax_liability and return were not normally due on date but instead on date however respondent concedes that the news_release may have confused petitioners and for that reason concedes petitioners have reasonable_cause under sec_6651 and for failing to file and pay for the period october to date respondent assessed the sec_6651 addition_to_tax for late filing for the period november through date respondent did not assess the sec_6651 addition_to_tax for late payment from october to date instead respondent assessed the late payment addition for the period april through date and the period date to the date of payment by petitioners late payment of tax a failure to pay estimated_tax petitioners first failed to satisfy their tax obligations by failing to pay any estimated_tax as required by sec_6654 petitioners argue in their brief without explanation that respondent should have exercised his authority to waive the sec_6654 addition_to_tax because this is a case where by reason of a casualty or disaster the imposition of that addition_to_tax would be against equity and good conscience see sec_6654 petitioners conceded the issue of liability under sec_6654 because they did not raise the issue in their petition see rule b goza v commissioner t c pincite even if petitioners had properly raised this issue in their petition we would hold it would not be inequitable or unconscionable to impose the estimated_tax addition on them petitioners did not provide any reason for their failure to pay estimated_taxes rather than paying estimated_taxes petitioners used dollar_figure of petitioner’s law practice net profit to pay for construction of their house in escambia county petitioners invested another portion of the law practice net profit in timberland a highly illiquid investment having earned a net profit from petitioner’s law practice that was more than four times the amount of the tax_liability shown on their return petitioners had more than enough money to pay estimated_taxes and still have funds left over for investments and personal outlays moreover petitioners did not establish any causal link between the natural disasters and failure to pay estimated_tax such as damage or loss of their business records that adversely affected their ability to estimate their tax_liability b failure_to_pay_tax with the request for automatic 4-month extension petitioners did not pay any_tax either when they filed their form_4868 on date or when they requested a further extension on date the due_date for payment of petitioners’ federal_income_tax was date the original due_date for filing their return see sec_6151 for failure to pay taxes shown on a return on or before the due_date for payment determined with regard to any extension of time for payment there shall be added percent of the amount of such tax if the failure is for not more than month with an additional percent for each additional month or fraction thereof during which such failure continues not exceeding percent in the aggregate sec_6651 in their date letter petitioners characterize their filing of form_4868 as an extension of time to file and to pay the tax due the granting by the irs of an automatic_extension of time to file a return does not operate to extend the time for payment of any_tax shown due on the return see sec_1_6081-4 income_tax regs petitioners did not properly file a separate request for an extension of time to pay their taxes which must be made on form_1127 application_for extension of time for payment of tax nor did they pay their tax_liability when they filed their form_4868 as a result petitioners’ liability for the sec_6651 addition_to_tax began to accrue on date c failure_to_pay_tax shown on return petitioners did not complete making payments of the tax_liability shown on their return until date approximately months after they had filed their return late the sec_6651 addition_to_tax for failure to pay on time does not apply if the taxpayer can demonstrate that the failure is due to reasonable_cause and not willful neglect petitioners may demonstrate reasonable_cause for failure to pay taxes by showing they exercised ordinary business care and prudence in providing for payment of their tax_liability and were nevertheless either unable to pay the tax or would suffer an undue_hardship as described in sec_1_6161-1 income_tax regs if they paid on the due_date sec_301_6651-1 proced admin regs sec_1_6161-1 income_tax regs defines undue_hardship as more than an inconvenience to the taxpayer it must appear that substantial financial loss for example loss due to the sale of property at a sacrifice price will result to the taxpayer from making payment on the due_date of the amount with respect to which the extension is desired if a market exists the sale of property at the current market price is not ordinarily considered as resulting in an undue_hardship penalties or additions can be avoided if reasonable efforts were made to conserve funds in marketable form to provide for the expected tax_liability but not if lavish and excessive living_expenses deplete the taxpayer’s funds sec_301_6651-1 proced admin regs a taxpayer who has invested funds in illiquid or speculative assets has not exercised ordinary business care and prudence unless at the time of the investment the remainder of his assets and estimated income will be sufficient to pay the tax or it reasonably can be foreseen that the investment can be used to realize sufficient funds to satisfy the tax_liability id petitioners argue they had reasonable_cause for failing to pay on time because they did not have the financial ability to pay the taxes on time we reject petitioners’ argument the net profit from petitioner’s law practice was more than four times the tax_liability shown on petitioners’ return petitioners had much more than enough money in to pay their tax_liability when it was going to fall due on date petitioners did not invest enough of the law practice net profit in marketable form such as cds or a savings account to preserve the liquidity needed to pay the tax_liability on time any hardship petitioners would have encountered from a forced sale of their property would have been of their own making because they used most of the law practice net profit to pay for the atmore residence to invest in illiquid timberland and to more than triple their previou sec_3 years’ charitable_contributions they did all this over a period when they could have instead estimated the order of magnitude of their tax_liability and made arrangements to pay their approximate tax_liability when it fell due petitioners argue that petitioner’s law practice net profits in later years were not high enough to pay their unusually high tax_liability for this argument is a nonstarter petitioners should have set_aside in liquid form sufficient proceeds of their high income for to enable them to use those proceeds to pay the tax for that year in failing to provide for payment of their tax_liability petitioners did not exercise ordinary care and prudence they did not show they would have suffered an undue_hardship if they paid on the due_date because they prevented themselves from doing so petitioners did not have reasonable_cause for failing to pay their income_tax timely petitioners are liable for the addition_to_tax under sec_6651 in the sec_6330 cases for the period april to date and date to the date or dates of payment up to the maximum statutory amount late filing of return a sec_6651 addition_to_tax in the sec_6330 cases for failure_to_file a federal_income_tax return by its due_date including valid extensions there shall be added to the amount_required_to_be_shown_as_tax on such return percent of the amount of such tax if the failure is for not more than month with an additional percent for each additional month or fraction thereof during which such failure continues not exceeding percent in the aggregate sec_6651 the sec_6651 addition_to_tax is reduced by the amount of the sec_6651 addition for any month or fraction thereof to which an addition_to_tax under sec_6651 and applies sec_6651 in order to avoid the sec_6651 addition_to_tax petitioners must show both reasonable_cause and a lack of willful neglect sec_6651 a 469_us_241 their failure_to_file is due to reasonable_cause if petitioners exercised ordinary business care and prudence and were nevertheless unable to file their return within the time prescribed by law united_states v boyle supra pincite sec_301_6651-1 proced admin regs respondent assessed the sec_6651 addition_to_tax for the period november through date petitioners make several arguments that they had reasonable_cause for late filing of their return we reject them all first petitioners argue casualties to their home and office including power outages and flooded roads adversely affected their ability to file a taxpayer’s selective inability to perform his or her tax obligations while performing his regular business and personal activities does not excuse failure_to_file see watts v commissioner tcmemo_1999_416 kemmerer v commissioner tcmemo_1993_394 bear v commissioner tcmemo_1992_690 affd without published opinion 19_f3d_26 9th cir the natural disasters did not preclude petitioner from having time to work in his law practice hours per day days per week throughout and to engage in real_estate transactions in and to travel to visit the timberland several times in moreover petitioners did not establish any causal link between the natural disasters and the late filing such as damage or loss of their business records that precluded them from filing on time respondent conceded petitioners an extension of time to file until date petitioners had more than enough time to complete and file their return no later than date second replacement of petitioners’ accountant is not reasonable_cause to excuse their late filing see united_states v boyle supra pincite third petitioners argue their return was filed timely under sec_165 which provides that any loss attributable to a presidentially declared natural disaster may at the election of the taxpayer be taken into account for the taxable_year immediately preceding the taxable_year in which the disaster occurred if such an election is made the casualty resulting in the loss is treated as having occurred in the taxable_year for which the deduction is claimed sec_165 petitioners had until the due_date of their return date to elect to take into account casualty losses from hurricane georges on their return sec_165 sec_1_165-11 income_tax regs sec_165 allows petitioners either to amend their return or claim a refund of taxes from their tax_year neither sec_165 nor any other code provision allows petitioners to file their return later than date the due_date finally petitioners argue that sec_7508a which authorizes the irs to postpone any deadline under federal tax laws for taxpayers affected by a presidentially_declared_disaster creates a presumption of reasonable_cause under sec_6651 and sec_7508a provides no general presumption of reasonable_cause for late filing or late payment petitioners did not have reasonable_cause for failing to file their return by date petitioners are liable for the addition_to_tax under sec_6651 in the sec_6330 cases for the period november through date up to the maximum statutory amount respondent’s assessment shall be reduced by the amount of the sec_6651 addition for any month or fraction thereof to which an addition_to_tax under sec_6651 and applies b sec_6651 addition_to_tax in the deficiency case for the reasons described supra issue b a with respect to the sec_6651 late filing addition_to_tax in the sec_6330 cases petitioners are liable for the addition_to_tax under sec_6651 in the deficiency case up to the maximum statutory amount no abuse_of_discretion in sustaining levy petitioners argue the appeals officer abused his discretion in sustaining respondent’s levy because the appeals officer did not consider that the collection of tax would not be in jeopardy given petitioners’ ownership of substantial assets and income-earning potential with which to pay their tax_liabilities irs agents repeatedly declined to inspect petitioners’ real_property damaged by natural disasters in and and respondent never replied to petitioners’ good-faith efforts to negotiate reasonable collection alternatives including petitioners’ offer_in_compromise respondent filed a motion to strike portions of petitioners’ reply brief relating to the issue of abuse_of_discretion because that issue was not raised in the petition petitioners conceded the issue of abuse_of_discretion because the petitions filed with the court do not assert nor is there any basis in the administrative record for the court to conclude that the appeals officer abused his discretion with respect to the intended collection action or possible alternative means of collection see rule b goza v commissioner t c pincite even if petitioners had not conceded this issue petitioners’ factual allegations and arguments would not establish that the appeals officer abused his discretion in sustaining respondent’s levy we shall not consider an date letter the settlement letter attached to petitioners’ reply brief in which petitioners offered to settle all tax interest and penalties for dollar_figure to be paid within days of acceptance of their offer that letter was never properly introduced into evidence as required by rule see also 90_tc_684 even if the settlement letter had been properly introduced we would not consider it a valid offer_in_compromise taxpayers who wish to propose an offer_in_compromise must submit a form_656 offer_in_compromise which requests financial information from the taxpayer so that the irs can determine whether the offer should be accepted see sec_7122 see also administration internal_revenue_manual cch sec_5 a petitioners’ offer was invalid because they did not submit a form_656 or otherwise describe their income assets and other financial information required by form_656 in order for respondent to evaluate whether the offer should be accepted instead petitioners attempted to settle their entire liability for dollar_figure without providing any facts to support their claimed inability to pay the full tax_liability without any factual assertions or legal argument that they were not liable for the full tax_liability and without any legal basis for respondent’s acceptance of such an offer a decision by respondent’s agents not to process petitioners’ offer_in_compromise would have been a reasonable exercise of respondent’s discretion in the absence of a justiciable claim for relief in the petitions for review of respondent’s proposed collection action we grant respondent’s motion to strike portions of petitioners’ reply brief on the issue of abuse_of_discretion issue abatement of interest findings_of_fact in the sec_6330 cases respondent assessed interest of dollar_figure accrued on the tax_liability reported on petitioners’ return in the linda godwin notice respondent stated that abatement of interest is not granted the amount of interest is not contested opinion petitioners argue that interest on late-paid tax reported on their return should be abated because they resided in a presidentially_declared_disaster area in and sec_6404 as amended current sec_6404 provides the tax_court shall have jurisdiction over any_action brought by a taxpayer who meets the requirements referred to in sec_7430 to determine whether the secretary’s failure to abate interest under this section was an abuse_of_discretion and may order an abatement if such action is brought within days after the date of the mailing of the secretary’s final_determination not to abate such interest see also 112_tc_19 we lack jurisdiction over petitioners’ interest abatement request the older version of sec_6404 old sec_6404 provided if the secretary extends for any period the time for filing income_tax returns under sec_6081 and the time for paying income_tax with respect to such returns under sec_6161 for any taxpayer located in a presidentially_declared_disaster area the secretary shall abate for such period the assessment of any interest prescribed under sec_6601 on such income_tax the old sec_6404 applied to disasters declared after date with respect to tax years beginning after date see internal_revenue_service restructuring 6the victims of terrorism tax relief act of vttra publaw_107_134 115_stat_2435 amended sec_6404 by deleting subsec h and redesignating subsec i as subsec h sec_6404 dealing with abatement of interest for presidentially declared disasters was deleted by vttra sec_112 115_stat_2434 the interest abatement provision is now included in sec_7508a and reform act of publaw_105_206 112_stat_745 the old sec_6404 was not in effect in when the president declared hurricane danny a disaster because petitioners elected to claim losses from hurricane georges on their return the casualty from hurricane georges is treated as having occurred in see sec_165 although hurricane georges was a presidentially_declared_disaster in the old sec_6404 does not apply to petitioners’ tax_year at issue which began before date the current sec_6404 grants the court jurisdiction to review the commissioner’s failure to abate interest only under subsections of sec_6404 because the old sec_6404 was not in effect during petitioners’ tax_year at issue the court lacks jurisdiction to review petitioners’ claim_for_abatement of interest we are unable to grant petitioners any abatement of interest on their tax_liability issue casualty losses background on schedule a itemized_deductions of their return petitioners deducted total casualty losses of dollar_figure assertedly caused by hurricane danny the earthquakes and hurricane georges respondent examined petitioners’ return and made adjustments casualty losses to the bay house are not at issue the casualty losses claimed by petitioners and respondent’s adjustments are as follows natural disaster property claimed allowed by date affected loss respondent hurricane bay house dollar_figure - - danny earthquake atmore residence big_number - - tremors hurricane atmore residence big_number - - georges bay house big_number dollar_figure beach lot big_number - - total big_number big_number total after dollar_figure limit for each casualty big_number big_number total after percent adjusted_gross_income agi limit agi dollar_figure big_number - - 8on their return petitioners claimed a casualty_loss of dollar_figure for damages to their bay house from hurricane danny respondent determined petitioners failed to establish any loss in excess of their insurance reimbursement petitioners conceded respondent’s adjustment in their opening statement at trial 9on their return petitioners claimed a loss of dollar_figure for damages caused by hurricane georges to a wharf and bulkhead at their bay house in the notice_of_deficiency respondent determined petitioners were entitled to a loss of dollar_figure for damages to their bay house petitioners do not contest this determination petitioners are not entitled to deduct the casualty_loss of dollar_figure because it does not exceed dollar_figure percent of petitioners’ adjusted_gross_income as provided by sec_165 findings_of_fact atmore residence both earthquakes occurred in escambia county alabama the date earthquake registered on the richter scale and the date earthquake registered on the richter scale during the period september hurricane georges caused damage in the caribbean region and across the southern gulf states of the united_states and produced inches of rainfall and wind gusts up to miles per hour in alabama on their return petitioners claimed a casualty_loss of dollar_figure for reduction in the fair_market_value of the atmore residence petitioners claim the earthquakes caused a crack or cracks on the ground floor on opposite sides of the house that are less than one-thirty-second of an inch in width the crack or cracks are in the limestone tile floor of the family room on the west side of the house and the granite tile floor of the master bathroom on the east side of the housedollar_figure petitioners have never inspected the floors underneath the carpets in rooms between the family room and master bathroom to determine whether the crack or cracks run continuously through the ground floor of the atmore 10it is not clear from the record whether there is one continuous crack running through the ground floor of the atmore residence or more than one crack in different rooms of the house residence photographs of the crack or cracks on the floors in the family room and the master bathroom are in evidence the atmore residence was under construction in the atmore residence was insured for earthquake damage from date to date but was not insured for such damage during the period of construction in the foundation of the atmore residence had been completed and was covered with sawdust and construction materials so that any crack or damage to the foundation would not have been noticeable to petitioners if they had made an inspection immediately after the may earthquake the atmore residence was complete as of the october earthquake petitioners observed the crack or cracks after moving into the atmore residence in early petitioner made his own estimate of the decrease in fair_market_value of the atmore residence after the earthquakes the court held the record open for days following the trial to allow petitioner to introduce into evidence an escambia county tax assessor’s appraisal the assessor’s appraisal in petitioners’ possession that petitioner claimed was consistent with his estimate of the reduction in the fair_market_value of the atmore residence petitioners did not introduce the assessor’s appraisal into evidence petitioners made a timely election under sec_165 to make a claim on their return for a casualty_loss in value of the atmore residence as a result of hurricane georges on their return petitioners claimed a casualty_loss of dollar_figure for reduction in the fair_market_value of the atmore residence as a result of water damage to the exterior brick and the wooden frame in the gables of the atmore residence the brick damage caused by hurricane georges petitioners also claimed a loss in the architectural value of the atmore residence as a result of having to cover the exterior brick with vinyl siding in order to prevent future water damage to the exterior brick although there is no evidence in the record of the exact cost of the vinyl siding according to petitioner the cost was not very high photographs of the vinyl siding and the brick damage are in evidence petitioners reported an insurance reimbursement of dollar_figure for damages as a result of hurricane georges petitioner was not sure whether the insurance_company paid any amount towards repairing the brick damage or installing the vinyl siding beach lot petitioners made a timely election under sec_165 on their return to claim a casualty_loss from beach erosion of their undeveloped beach lot in baldwin county alabama on the gulf of mexico the beach lot as a result of hurricane georges petitioners claimed a loss of the full amount of their dollar_figure cost_basis in the beach lot photographs of the beach and the claimed erosion are in evidence respondent disallowed petitioners’ claimed loss in full removal of sand on petitioners’ beach lot revealed the ribs of a wrecked vessel on the property several yards from the water’s edge the wreck the wreck was covered by sand before hurricane georges and was almost fully visible for a period of time after hurricane georges the remains of the wreck included rusted debris petitioner did not recover sand from areas where it was deposited by the storm as other_property owners in the vicinity had done and as he was permitted to do the wreck has since been covered by sand and the beach replenished by ocean tides and a beach replenishment program of the city of gulf shores alabama baldwin county changed the coastal construction setback line after hurricane georges thereby limiting the area on the beach lot available for future construction of a new beach house burden_of_proof opinion petitioners generally bear the burden of proving their entitlement to deductions for casualty losses rule a 290_us_111 sec_7491 which applies to examinations commenced after date places the burden_of_proof on the commissioner with regard to certain factual issues the examination in the instant case commenced after date accordingly we consider whether respondent bears the burden_of_proof under sec_7491 sec_7491 provides that if in any court_proceeding the taxpayer introduces credible_evidence with respect to factual issues relevant to ascertaining the taxpayer’s liability for a tax the commissioner will have the burden_of_proof with respect to such factual issues the taxpayer must also comply with substantiation and record-keeping requirements and must cooperate with reasonable requests by the commissioner for witnesses information documents meetings and interviews see sec_7491 and b the statute does not expressly provide what constitutes credible_evidence the conference committee’s report states credible_evidence is the quality of evidence which after critical analysis the court would find sufficient upon which to base a decision on the issue if no contrary evidence were submitted without regard to the judicial presumption of irs correctness a taxpayer has not produced credible_evidence for these purposes if the taxpayer merely makes implausible factual assertions frivolous claims or tax protestor-type arguments the introduction of evidence will not meet this standard if the court is not convinced that it is worthy of belief if after evidence from both sides the court believes that the evidence is equally balanced the court shall find that the secretary has not sustained his burden_of_proof h conf rept pincite 1998_3_cb_747 see also 116_tc_438 petitioners failed to introduce sufficiently credible_evidence as to the requisite elements of a casualty_loss deduction to shift the burden_of_proof to respondent applicable law sec_165 and c allows an individual a deduction for loss of property not connected with a trade_or_business or a transaction entered into for profit if the loss arises from fire storm shipwreck or other_casualty and was not_compensated_for_by_insurance_or_otherwise other_casualty is defined as a loss proximately caused by a sudden unexpected_or_unusual_event excluding the progressive deterioration of property through a steadily operating cause or by normal depreciation 680_f2d_91 11th cir affg 76_tc_593 76_tc_580 there must be a causal connection between the alleged casualty and the loss claimed by the taxpayer 30_tc_546 affd 269_f2d_184 8th cir the casualty_loss must be permanent and not merely temporary damage or interruption in the use of the property bidelspacher v commissioner tcmemo_1980_538 affd without published opinion 681_f2d_804 3d cir a casualty_loss not connected with a trade_or_business or a transaction entered into for profit is deductible under sec_165 only to the extent the loss exceeds dollar_figure and the net_casualty_loss exceeds percent of the agi of the taxpayer the amount of the casualty_loss from a partial destruction of property is the lesser_of the taxpayer’s adjusted_basis of the property or the difference in the property’s fair_market_value immediately before and after the casualty sec_1_165-7 income_tax regs the amount of the loss is reduced by any insurance recovery and salvage_value sec_165 sec_1_165-1 income_tax regs to establish the amount of the loss the relevant fair market values of the property shall generally be ascertained by competent appraisal conducted in a manner to ensure that any casualty_loss deduction be limited to the actual loss resulting from damage to the property sec_1_165-7 income_tax regs as an alternative the taxpayer may use the cost of repairs to prove the casualty_loss the cost of repairs method see sec_1_165-7 income_tax regs cause of damages petitioners presented credible_evidence that hurricane georges damaged the beach lot by causing loss of sand that persisted until the sand was replenished by ocean tides and the beach replenishment program of the city of gulf shores alabama beach erosion from hurricane georges revealed the remains of the wreck petitioners claim the visibility of the wreck and destruction of beautiful picturesque sand dunes with sea oats adversely affected the beauty of the beach and hampered the enjoyment of leisure and recreation activities on the beach respondent submitted no evidence to refute these claims however we reject petitioners’ casualty_loss claim for baldwin county’s change_of the coastal construction setback line after hurricane georges which limited the area of the beach lot available for construction of a new beach house any reduction in value of the beach lot owing to the baldwin county government restriction was not a casualty_loss because the proximate cause of the loss was the government restriction rather than hurricane georges itself see kemper v commissioner supra moreover the government restriction does not constitute a casualty as defined under sec_165 or other_casualty as defined in maher v commissioner supra and coleman v commissioner supra with respect to the atmore residence unlike the beach lot petitioners failed to introduce sufficiently credible_evidence that the earthquakes or hurricane georges caused damages to the atmore residence that were not covered by insurance although petitioners introduced photographic evidence to establish the crack or cracks in the floors of two rooms on the ground floor of the house petitioners did not present any expert opinion or other independent evidence that the seismic activity was the cause of the crack or cracks in the floors petitioners rely on petitioner’s self-serving assertion that there is no other way that those cracks could have occurred other than through those two earthquakes petitioner was not trained or qualified to determine whether an earthquake was capable of causing the crack or cracks even if the crack or cracks were caused by the earthquakes there is no evidence in the record besides petitioner’s self-serving assertion to support petitioners’ contention the earthquakes damaged the foundation of the atmore residence or that the crack or cracks on the ground floor were caused by damage to the foundation in abrams v commissioner tcmemo_1981_231 we found a casualty_loss as a result of cracks in the taxpayer’s medical office building connected with earthquakes and seismic activity although we did not conclude the cracks were necessarily caused directly by an earthquake we estimated a casualty_loss under 39_f2d_540 2d cir because the abrupt manifestation of the cracks when added to the considerable seismic activity in the area around the time they appeared indicated they resulted from a sudden unexpected natural force respondent argues the case at hand is distinguishable from abrams because the evidence does not establish that the crack or cracks in the floors of the atmore residence necessarily resulted from a sudden unexpected natural force rather than some other cause unrelated to a casualty such as a structural flaw in the atmore residence we agree with respondent first unlike the record in abrams the record here does not establish the crack or cracks in the tile floors of the atmore residence occurred in proximate time to either of the earthquakes even though the may earthquake occurred less than weeks after commencement of construction of the atmore residence the foundation had been completed and was covered with sawdust and construction materials so that any crack or damage to the foundation would not have been noticeable immediately after the may earthquake there was no evidence the crack or cracks occurred in proximate time to the october earthquake because petitioners did not notice the crack or cracks until after they moved into the house in early second unlike the taxpayers in abrams petitioners introduced no expert testimony or independent evidence to prove the earthquakes caused the crack or cracks third the two earthquakes were not nearly as powerful on the richter scale and did not occur in substantial numbers as did the earthquakes in abrams fourth the crack or cracks in the atmore residence are nowhere near as extensive as those described in abrams although photographs introduced by petitioners establish the damage to the exterior brick as a result of hurricane georges petitioner was not sure whether the insurance_company paid any amount towards repairing the brick damage or installing the vinyl siding petitioners failed to introduce any invoices or other documents to establish the amount of loss covered by insurance petitioners’ failure to introduce such documents which were in all likelihood in their possession and which if accurate would be favorable to them gives rise to the presumption that if produced the insurance invoices would be unfavorable see 6_tc_1158 affd 162_f2d_513 10th cir losses in value if any caused by casualties petitioners failed to introduce sufficiently credible_evidence of the amount of casualty losses if any to the atmore residence or the beach lot as a result of the natural disasters we will not apply the cost of repairs method to any of petitioners’ claimed casualty losses because petitioners introduced no evidence of the cost of repairs and did not claim any damages using the cost of repairs methoddollar_figure the amount of the casualty_loss from a partial destruction of property is the lesser_of the taxpayers’ adjusted_basis of their property or the difference in their property’s fair market 11even if petitioners had introduced evidence of the cost of installing vinyl siding petitioners’ precautionary measure of covering the exterior brick with vinyl siding to avoid a possible casualty at a future date is not deductible as a casualty_loss see 74_tc_1334 value immediately before and after the casualty sec_1_165-7 income_tax regs petitioners’ only evidence in support of the amounts of the claimed losses was petitioners’ self-serving estimates of the decrease in fair market values of their properties petitioners introduced no documentary_evidence or expert testimony such as an appraisal from a competent professional to ascertain the difference in fair market values of the atmore residence or beach lot before and after the natural disasters see sec_1 a i income_tax regs petitioners failed to introduce into evidence the assessor’s appraisal of the atmore residence that they claim was consistent with their estimate of the decrease in the fair_market_value of the atmore residence after the earthquakes even though the court held the record open for days to allow them to do so petitioners’ failure to introduce the assessor’s appraisal within their possession and which if true would be favorable to them gives rise to the presumption that if produced the assessor’s appraisal would be unfavorable see wichita terminal elevator co v commissioner supra although an owner of property is competent to testify regarding its value the weight of such testimony is affected by the owner’s knowledge of circumstances which affect value 708_f2d_639 11th cir 677_f2d_1365 11th cir inasmuch as the owner is an interested witness the task of the trier of fact is to evaluate the credibility of the owner’s testimony neff v kehoe supra j h auto trim co v bellefonte ins co supra petitioner’s testimony lacks credibility because he was not trained or qualified to determine the amount of the decrease in value of his home or beach lot as a result of the damage alleged 270_f2d_477 6th cir revg 29_tc_677 cited by petitioners is distinguishable from the case at hand there the court_of_appeals for the sixth circuit reversed a casualty_loss disallowance by this court and allowed the loss relying not only on the taxpayers’ own testimony but also on evidence of cause of the loss by a licensed architect and evidence of the loss of value by a real_estate appraiser even assuming on the basis of petitioner’s status as a leading citizen of atmore with knowledge of local conditions that he was an expert on local property values we have broad discretion to evaluate ‘the overall cogency of each expert’s analysis ’ 838_f2d_330 9th cir quoting 783_f2d_906 9th cir affg in part and revg in part t c memo affg in part and revg in part on another ground tcmemo_1986_318 estate of true v commissioner tcmemo_2001_167 although expert testimony usually helps the court determine values sometimes it does not particularly when the expert is merely an advocate for the position argued by one of the parties see eg 94_tc_570 92_tc_101 estate of true v commissioner supra we have rejected expert opinions based on conclusions that are unexplained or contrary to the evidence see 115_tc_506 88_tc_386 affd 868_f2d_851 6th cir testimony that is inherently improbable or manifestly unreasonable may be rejected even though no contradictory evidence is offered 140_us_417 petitioners claim the value of the atmore residence decreased by more than percent dollar_figure decrease in value of dollar_figure house as a result of the crack or cracks in the tile floors and more than percent dollar_figure decrease in value of dollar_figure house as a result of damage to the exterior brick and the need to install the vinyl siding petitioners did not explain the methodology or the factors used to make their valuations it is improbable that the value of the atmore residence would drop by more than percent simply because of a crack or cracks in the tile floors with no evidence of damage to the foundation or by more than percent as a result of damage to the exterior brick and the need to cover the brick with vinyl siding because the wreck on the beach lot has now been covered by sand and the beach replenished by ocean tides and the beach replenishment program of the city of gulf shores alabama the loss in value of the beach lot from erosion was not permanent and is not a casualty_loss see bidelspacher v commissioner tcmemo_1980_538 moreover it is improbable the beach lot would now be worthless as a result of beach erosion that has since been remedied further the record contains no evidence such as reduction in value of similar houses as a result of similar damage cost of repairing similar damage reduction in value of similar beach lots as a result of beach erosion cost of replenishing the lost sand etc upon which we might exercise our judgment to estimate the amount of the loss or losses in value from the earthquakes or hurricane george sec_12 under 39_f2d_540 2d cir see williams v united_states 12we have no confidence whatsoever that any amount of loss we might estimate on the basis of cost of repairs would equal or exceed the additional amount--dollar_figure--needed to reach the percent of agi threshold provided by sec_165 see supra notes and and accompanying text f 2d 5th cir 85_tc_731 we hold that petitioners did not sustain deductible casualty losses to the atmore residence from the earthquakes or hurricane georges or to the beach lot from hurricane georges conclusions petitioners are liable for the sec_6654 addition_to_tax in the sec_6330 cases the sec_6651 addition_to_tax in the sec_6330 cases for the period april through date and the period date to the date of payment up to the maximum statutory amount and the sec_6651 addition_to_tax in the sec_6330 cases and the deficiency case for the period november through date respondent’s collection determination is sustained petitioners are not entitled to any abatement of interest with respect to amounts reported on their return petitioners are not entitled to deduct casualty losses on their return because the allowable losses they sustained did not reach the deduction threshold provided by sec_165 to give effect to the foregoing an appropriate order will be issued and decisions will be entered under rule in docket nos 11382-01l and 14817-02l and decision will be entered under rule in docket no
